Citation Nr: 0843046	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to August 
1944.  The veteran died in June 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  A June 2004 certificate of death indicates that the 
veteran died in a hospital in June 2004 at the age of 84.  
The certificate of death lists the immediate cause of death 
as cardiopulmonary arrest due to or as a consequence of 
respiratory failure and chronic obstructive pulmonary 
disease.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities:  (1) 
considerable weakness of the right upper extremity with 
clawing, limitation of motion of hand, significantly 
diminished grasp strength (dominant); (2) weakness, right 
lower extremity with partial foot drop; (3) traumatic lesion, 
fracture cervical spine with weakness of the right upper and 
lower extremity, sensory changes left lower body and lower 
extremity, right radius and wrist with traumatic arthritis; 
(4) old compression fracture C-5, C-6, with secondary 
hypertrophic changes; and (5) marked analgesia and 
dysesthesia below the nipple line, extending down to left 
leg, diminished sense of position and vibratory sense in left 
lower extremity.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a July 2004 letter satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The veteran's service medical 
records, VA opinion reports, and indicated private medical 
records have been obtained.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.

Moreover, there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 


decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran died at the hospital in June 2004 at the age of 
84.  The certificate of death lists the immediate cause of 
death as cardiopulmonary arrest due to or as a consequence 
of respiratory failure and chronic obstructive pulmonary 
disease (COPD).  An autopsy was not performed.

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that he was unable to recover from open heart 
surgery because his service-connected disabilities prevented 
him from walking and therefore contributed to his death three 
months after surgery.  

The veteran's service treatment records are negative for any 
diagnosis or indication of a heart or lung disorder.  

In a March 2004 private medical record, the examiner noted 
that the veteran was a very active individual who golfed, 
cared for himself, and lead an active lifestyle.  The veteran 
reported increasing edema and shortness of breath.  The 
veteran required hospitalization.  The diagnosis was severe 
mitral insufficiency and chronic atrial fibrillation.  The 
examiner recommended mitral valve repair or possible 
replacement and ablation to resolve atrial fibrillation.  In 
another March 2004 


private medical record, the mitral valve replacement surgery 
was described and the post-operative diagnosis was severe 
mitral insufficiency, moderate tricuspid and aortic 
insufficiency, plus chronic atrial fibrillation.  

An April 2004 private medical record discharge summary 
indicated that the veteran was discharged in fairly good 
condition and that his incisions were healing well.  He was 
on oxygen and still slightly short of breath.  The examiner 
noted that the veteran refused to do his incentive spirometry 
(a bronchial improvement exercise) and refused to walk if it 
did not fit into his time schedule; therefore, the veteran 
was transferred to another facility for continued 
rehabilitation before returning to his home.  The veteran was 
in an atrial fibrillation with a controlled ventricular rate.  

In another April 2004 private medical record, the post-
operative stay was for hypotension, renal failure, atrial 
fibrillation, and bradycardia.  The examiner noted that a 
physical therapy note indicated that the veteran required 
minimum assistance with supine to sit transfers and minimum 
assistance of two people for stand-pivot transfers to the 
chair; the veteran complained of fatigue and had limited 
participation; and an occupational therapy note from the 
prior day indicated that the veteran refused all forms of 
moving secondary to increased fatigue.  The veteran reported 
that prior to hospitalization, there was independence with 
ambulation and activities of daily living.  The veteran 
currently reported fatigue and shortness of breath.

In another April 2004 private medical record, after mitral 
valve surgery, the veteran went into atrial fibrillation and 
was treated with three cardioversions, but reverted back into 
atrial fibrillation.  He was discharged after surgery with 
atrial fibrillation, but was readmitted with atrial 
fibrillation with a rapid ventricular response as well as 
increasing shortness of breath, heart failure, and 
questionable pneumonia as well as renal failure.  The veteran 
reported that he was active prior to this treatment and 
played golf.  

In another April 2004 private medical record, the veteran had 
no exercise or physical movement for the prior month; 
however, previous to this he reported that he used to be very 
active by exercising four times per week and frequently 
playing golf.  There was some weakness in the right arm and 
some wrist drop due to the broken neck injury.  

In a May 2004 private medical record, the veteran was treated 
with biphasic shocks in an attempt to convert the heart to a 
sinus rhythm.  The sinus rhythm returned and the diagnosis 
was atrial fibrillation, status post mitral valve replacement 
and tricuspid valve annuloplasty ring repair, and successful 
DC cardioversion from atrial fibrillation back to normal 
sinus rhythm.  

In another May 2004 private medical record, the veteran was 
readmitted after the March 2004 valve repair because of 
atrial fibrillation, shortness of breath, and heart failure.  
The examiner explained that because the veteran was 
cardioverted so many times, it was elected to leave him in 
atrial fibrillation/flutter and consult regarding AV nodal 
oblation and permanent pacemaker implantation.  The diagnosis 
was atrial fibrillation with rapid ventricular response, 
chronic atrial fibrillation, history of severe mitral 
regurgitation, tricuspid regurgitation status post mitral 
valve replacement, tricuspid valve annuloplasty and ring 
repair late March 2004, postoperative course complicated by 
multiple episodes of recurrent atrial fibrillation refractory 
to multiple cardioversions and loading large doses of 
Amiodarone therapy, and no significant coronary artery 
disease per cardiac catheterization March 2004.  The plan was 
medical management and consideration of AV nodal oblation and 
permanent pacemaker implantation.  

In an August 2005 VA medical opinion, the physician found 
that the veteran had severe valvular disease, severe mitral 
insufficiency with moderate tricuspid and aortic 
insufficiency along with atrial fibrillation, and extreme 
difficulty trying to be cardioverted.  The veteran also had 
hypertension, COPD, reflux disease, tobacco 


abuse, renal insufficiency, post-operative anemia, pulmonary 
hypertension, and a pleural effusion.  The physician stated 
that there was no documentation in the claims file mentioning 
any difficulties, as of recently, with the right upper and 
lower extremities nor the neck.  The physician stated that 
without more medical records to evaluate, it would be mere 
speculation to opine whether the weakness of the right upper 
and lower extremities and neck issues rendered the veteran 
incapable of participating in the necessary physical activity 
following open heart surgery in March 2004, thereby 
contributing to his death.  The physician stated that if the 
RO obtained the entire hospitalization record, the physician 
would review those records and provide an additional opinion.

In a February 2006 VA medical opinion, the physician from the 
August 2005 VA medical opinion opined that the veteran's 
right upper and lower extremity disabilities and old 
compression fractures of C-5, C-6 did not lead to his 
inability to recover from open heart surgery, thereby 
contributing to his death.  The physician explained that the 
severe cardiac problems that the veteran had were the main 
items leading to his demise and that there was abundant 
documentation that his heart issues were quite severe.  The 
physician stated that medical staff had an extremely 
difficult time trying to cardiovert and keep the heart in 
sinus rhythm.  There was atrial fibrillation and atrial 
flutter with a rapid ventricular response, which was 
hemodynamically not stable.  There was also respiratory 
failure and congestive heart failure, mitral valve 
replacement and tricuspid valve annuloplasty, and a very long 
history of atrial fibrillation which was not able to be 
returned permanently to sinus rhythm.  The physician opined 
that cardiac issues were the items that contributed to the 
veteran's death because of the inability to return to a 
normal sinus rhythm and complications therefrom.  The 
physician stated that the full medical evidence submitted by 
the appellant had been reviewed.

After reviewing the competent medical evidence of record, 
the Board finds that service connection for the cause of the 
veteran's death is not warranted.  The 


competent medical evidence of record fails to demonstrate 
that the veteran's service-connected disorders caused or 
contributed substantially or materially to the veteran's 
death.  There is no medical evidence of record that that 
links the veteran's fatal cardiopulmonary arrest due to or 
as a consequence of respiratory failure and chronic 
obstructive pulmonary disease to his military service.  
Moreover, the February 2006 VA examiner opined specifically 
that the veteran's severe heart problems were the cause of 
his death and that the veteran's service-connected disorders 
did not lead to his inability to recover from open heart 
surgery, and therefore did not contribute to his death.

Accordingly, the medical evidence of record does not show 
that the cause of the veteran's death was related to military 
service.

In a March 2005 statement, the appellant stated that after 
the open heart surgery, medical professionals advised the 
veteran that he had to walk to recover.  She further stated 
that due to the severe weakness of the right side of the 
veteran's body and compromised right hand, caused by war-
related injuries, it was too much for the veteran to try to 
walk.  The appellant's statements alone are not sufficient to 
prove that the cause of the veteran's death was related to 
military service or to his service-connected disorders.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death was related to military service or to any 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's 


claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


